DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 20 December 2020 are entered.
	Claims 1-14 are pending. Claims 1-13 are withdrawn. Claim 14 is being examined on the merits.
	The Restriction/Election requirement of 1 March 2019 remains in effect.
	The Applicants’ amendment overcomes the rejection under 35 U.S.C. 103 as being unpatentable over ‘567 and ‘662, but necessitates a new grounds of rejection provided below.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cappello and Stedronsky (US 2002/0045567 A1, published 18 April 2002, hereafter referred to as ‘567), Dang et al. (WO 2016/196662 A1, published 8 December 2016, filed 1 June 2016, priority to 2 June 2015, hereafter referred to as ‘662), and Cappello et al. ((US 2014/0194370 A1, published 10 July 2014, hereafter referred to as ‘370).
The ‘567 application teaches SELP films, including SELP8K, were prepared (see e.g. [0195]). The films were subjected to vacuum oven drying for 15-18 hours (see e.g. [0195], i.e. water was removed and would reasonably be expected to be close to 0%,especially since the starting solvent was not water for preparation of the film, but rather 88% formic acid. The ‘567 application teaches that specimens as produced from the polymers were subjected to sterilization by electron beam irradiation at 2.5±0.2 Mrads (see e.g. [0197]).
	The difference between ‘567 and the claimed invention is that while ‘567 teaches a composition containing SELP8K that is subjected to radiosterilization via electron beam exposure, it does not teach that the composition contains a further radical scavenger (RS) or a hydrogen-bond-formable compound, or freeze drying to produce a powder. 
	The ‘662 application teaches a method of protecting a sensor in a radiation sterilization process (see e.g. claim 1). The ‘662 application teaches that among antioxidants ascorbate serves as the best type of protective excipient (see e.g. Table 2), and among amino acids tryptophan serves as the best protective excipient (see e.g. Table 2) when both are included in a test containing exposure to an electron beam with a 15 kGy dose (see e.g. p.34 lines 8-12). The ‘662 application teaches ascorbate from 5 to 250 mM, while tryptophan is taught to be at 2 mg/mL (see e.g. Table 1). The ascorbate of ‘662 is merely an ionized form of ascorbic acid, with a reversible equilibrium existing between the two forms such that one of ordinary skill in the art would expect use of ascorbate to convert to ascorbic acid and vice versa.

	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SELP8K composition of ‘567 could be protected from radiation damage during electron beam sterilization by including ascorbic acid and tryptophan as taught as electron beam protecting agents in ‘662. During preparation of the film ascorbate and tryptophan can be added as in ‘662, and solvent removed via drying as in ‘567 to provide a film for subsequent irradiation. The skilled artisan would be motivated to combine the references because ‘567 teaches electron beam irradiation of a SELP8K composition, which the artisan would recognize a susceptible to radiation damage owing to at least the proline and serine residues present in SELP8K (see e.g. p.174 of Johnson and Moser, Radiation Preservation of Foods, Advances in Chemistry; ACS 1967). The ‘662 art provides a solution to the problem of amino acid damage during electron beam exposure in the form of ascorbate (a known free radical scavenger) and tryptophan (a hydrogen-bond formable compound owing to its chemical structure). There would be a reasonable expectation of success because the ‘567 art already teaches the base composition containing SELP8K and its exposure to an electron beam for irradiation, which gives rise to known potential for radiation damage that the ‘662 art teaches can be prevented by use of particular antioxidants and amino acids, including ascorbate and tryptophan. The skilled artisan would seek to prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	As to the claimed weight ratio between the ascorbic acid and SELP8K, as set forth above the ‘662 art teaches ascorbate levels of 5-250 mM. ‘567 teaches preparation of the SELP8K film with 1.7 g of the polymer (see e.g. [0195]). This falls within the weight ratio of 0.01 to 0.1 as claimed, with a 5-250 mM level of ascorbic acid being 0.008806 to 0.04403 g (assuming a 1 mL solution).
	As to the molar ratio of the total molar number of functional groups in the hydrogen-bond-formable compound to the total molar number of functional groups in the protein (A), as set forth above the ‘662 art indicates use of 2 mg/mL of tryptophan (see e.g. Table 1). Tryptophan as a free amino acid presents three hydrogen-bond formable functional groups, -NH, -NH2, and -OH. There are 63 functional groups in SELP8K, with only serine or lysine side chains presenting hydrogen-bond formable 2 or -OH. This leads to a molar ratio between the two compounds of 0.048, within the levels as claimed.
	The instant specification alleges synergism between the hydrogen-bond-formable compounds and the radical scavenger (see e.g. [0045]). However, any of the data as presented in the Tables 3 through 7 only report outcomes of single experiments mixing set levels of ascorbic acid with varying levels of tryptophan. The data as compared to examples where only ascorbic acid or tryptophan were used appear to show increased denaturation of SELP8K, but there is no indication that the results are of statistical significance. Per MPEP 716.02(b): 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

While the data in tables 3-7 are of practical significance, there is no indication that they are of statistical significance. Without an indication that the results are of statistical significance, the data cannot support an allegation of unexpected results.
Even considering that the data in tables 3-7 might represent statistically significant experiments, the synergism between ascorbic acid and tryptophan is not unexpected. Choe and Min (Comprehensive Reviews in Food Science and Food Safety 8:345-358, published 2009) teaches that synergism often occurs by regeneration of a more effective free radical scavenger by a less effective free radical scavenger owing to . 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments:
	The Examiner has withdrawn the previous rejection over ‘567 and ‘662, however in the interests of compact prosecution a response is provided to the Applicants’ arguments.
	The Applicants summarize the rejection of record.
	The Examiner finds not material issues with the summary, and notes that the current rejection addresses the newly added limitation that the protein composition is freeze-dried and in powdered form.
	The Applicants reiterate the standard for determining obvious from KSR Int’l Co. v. Teleflex, Inc., including that each and every claim limitation must be found in the prior art in order to demonstrate obviousness. The Applicants argue in light of this the prior art no longer accounts for each and every claim limitation.
	The Examiner agrees on the legal basis for obviousness, including that each and every claim limitation must be present in the prior art. The Examiner further agrees that the ‘567 and ‘662 art alone do not teach the limitation where the protein composition is freeze-dried and a powdered form, necessitating withdrawal of the previous rejection over ‘567 and ‘662. However, as found above this newly added limitation is found in the prior art as pertaining to sterilized SELP copolymer formulations, and as such a new grounds of rejection is necessitated.
	The Applicants argue the claimed composition is claimed as a powder rather than a film. 
	The Examiner agrees and as such a new grounds of rejection has been necessitated as found above.
	The Applicants argue ‘567 provides SELP8K films which are sterilized. The Applicants argue ‘567 does not provide sterilization of a powder.
	Again, the Examiner agrees and has addressed this new limitation above.
	The Applicants argue the film of ‘567is compressed and “would be contaminated”, and that “Obviously, the contaminated protein film cannot be used for implanting”. The Applicants argue the film would not be sterilized before production due to contamination issues.
	The Examiner argues that this line of argument is unsupported by evidence. The Applicants have offered no evidence that contamination necessarily results from film formation. Furthermore, even if contamination occurred, the sterilization occurs after film 
	The Applicants argue that combination with ‘662 would still provide a film rather than a powder. 
	The Examiner agrees, and again a modified rejection is provided above.
	The Applicants argue the film would be maintained when sterilized in the method of ‘567. The Applicants argue sterilization would not occur prior to film formation. 
	The Examiner disagrees for the reasons found above in the modified rejection.
	The rejection is modified in light of the amendment.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658